Atkinson, J.
An equitable petition to require several parties to interplead who asserted claims to a fund arising under a benefit certificate upon the life of a person deceased was filed, and on the answers of the different claimants a trial was had and a verdict rendered in favor of some of them. In the record as originally brought to this court, the answers of the different defendants referred by number to paragraphs in the original petition, some of which they admitted, some of which they denied, and some of which they explained. A transcript of the original petition was not sent up, and the clerk certified that this was not done because it had been partially destroyed by fire, and counsel for plaintiff in error had instructed him that it was unnecessary to transmit it. Under order from this court the clerk was required to transmit a certified copy of'so much of the-petition as had not been destroyed. It is so incomplete, even when considered in connection with the answers, as not to furnish a clear and intelligible statement of the ease. The benefit certificate which was the basis of the entire litigation, and under which the different claims were asserted, was not attached to any of the pleading's as an exhibit, nor was it set out, either in full or by an abstract of the material parts thereof, in the brief of evidence. The only reference to it is a statement that it was introduced in evidence. Without its presence or a statement of its material portions, it is impossible to determine who was entitled to payment of the fund arising under it, or what right the insured had to transfer it or to name a new beneficiary, or the manner in which such appointment or transfer could be made. The *672burden of showing error and of bringing up a sufficient record for that purpose rested upon the plaintiff in error-, and in the state of the record before this coui’t it is impossible to say that error injuriously affecting the excepting party has been committed. Cody v. First National Bank, 99 Ga. 405 (27 S. E. 714).
Argued November 27, 1907.
Decided May 16, 1908
Interpleader. Before Judge Eawlings. Screven superior court. May 27, 1907.
II. 8. White and II. A. Boylcin, for plaintiff in error.
J. W. Overstreet and E. II. O.verslreeb, contra.

Judgment affirmed.


All the Justices concur.